UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 95-6863



ALI SHAHEED, Minister, Muhammad Temple of
Islam No. 24; CURTIS PRICE; IVAN MALLORY;
TERRANCE HICKS; RACHMAN FARRAKAN; MICHAEL
DAVIS,

                                             Plaintiffs - Appellants,

          and


RAKIM SALAAM EL-AMIN; IVAN WOOLFOLK; LARRY
JAMES,

                                                           Plaintiffs,

          versus


ANDREW J. WINSTON, Sheriff; MICHELLE MITCHELL,
Sheriff-Elect,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-93-867-3)


Submitted:   March 31, 1998                 Decided:   August 27, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Sa’ad El-Amin, EL-AMIN & CRAWFORD, Richmond, Virginia, for
Appellants. Sarah Jane Chittom, SHUFORD, RUBIN & GIBNEY, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court’s judgment in favor

of   Appellees in their civil rights action alleging violations of

the Free Exercise Clause and the Equal Protection Clause. We

affirm.

     Because Appellants challenge only the district court’s factual

findings, and not its application of law, our review is limited to

clear error. See Fed. R. Civ. P. 52(a); Davis v. Food Lion, 792

F.2d 1274, 1277 (4th Cir. 1986). We conclude that each of the chal-

lenged findings is supported by the record and find no clear error.

We therefore affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED



                                  2